Citation Nr: 1201099	
Decision Date: 01/11/12    Archive Date: 01/20/12

DOCKET NO.  09-32 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

P. Childers, Counsel







INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1961 to October 1962.  He then served in the National Guard until 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in July 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In April 2011, the Board remanded the matter for acquisition of National Guard records, which have duly been obtained and are in the claims file.  No further action to ensure compliance with the Board's remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

1.  A bilateral hearing loss disability was not affirmatively shown to have been present during active duty, a bilateral hearing loss disability of the sensorineural type was not manifested to a compensable degree within one year from the date of separation from active duty, a bilateral hearing loss disability, first diagnosed after the period of active duty beyond the one-year presumptive period for sensorineural hearing loss as a chronic disease, is unrelated to an injury, disease, or event during the period of active duty. 

2.  Tinnitus was not affirmatively shown to have been present during active duty, and tinnitus, first diagnosed after the period of active duty, is unrelated to an injury, disease, or event during the period of active duty.






CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in or aggravated by service, and service connection for a bilateral hearing loss disability may not be presumed based on the one-year presumption for a chronic disease, following the period of active duty.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).

2.  Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2011).

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.

Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).


The RO provided VCAA pre-adjudication notice in a letter dated in April 2008.  The Veteran was notified of the type of evidence needed to substantiate his claim for service connection, namely, evidence of an injury or disease or event, causing an injury or disease, during service; evidence of current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing an injury or disease, during service.  The Veteran was also apprised of how VA determines disability ratings and effective dates. 

The Veteran was also notified that VA would obtain service records, VA records, and records of other Federal agencies and that he could submit records not in the custody of a Federal agency, such as private medical records or authorize VA to obtain private medical records on his behalf.

As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i)(C); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Service treatment records and VA records have been obtained.  The Veteran was also afforded a VA audiology examination.  






The Board has reviewed the examination report and finds that it is adequate for a decision in this matter because the examiner reviewed the Veteran's medical history, recorded the Veteran's complaints, conducted an appropriate examination, and described the Veteran's hearing in detail.  Therefore, the Board finds that the evidence is adequate for a decision in this matter.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

As there is no evidence of any additional pertinent evidence that is available but not associated with the claims file, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Facts

The Veteran states that he was a Machine Gunner assigned to an armor division during service and that he was exposed daily to the firing of tank guns.  He states that he was in close to the tanks when the guns were fired and that he had no hearing protection.  He states that he also exposed to mortar and artillery fire.   

The DD-214 shows that the Veteran was Light Weapons Infantryman.






The service treatment records include the report of entrance examination show that hearing was measured by "whispered voice" and was 15/15.  The service treatment records also include the results of audiology testing in September 1962, as follows:

Hertz
500
1000
2000
3000
4000
Right ear
10
5
0
 
-5
Left ear
10
5
0
 
-5

Conversion of this pre-1967 ASA data to ISO (ANSI) units yields the following:

Hertz
500
1000
2000
3000
4000
Right ear
25
15
10
 
0
Left ear
25
15
10
 
0

In February 2008, the Veteran filed his claim for service connection for hearing loss and tinnitus.

Post-service, there is no lay or medical record of any complaint, diagnosis, or treatment of hearing loss or tinnitus until the Veteran filed his claim in 2008. 

On VA audiology examination in May 2010, the Veteran complained of difficulty hearing, mainly, in his left ear and of constant tinnitus for several years.  He gave a history of in-service noise exposure to tanks, mortars, and gunfire.  He described recreational noise exposure to hunting after service.  He also reported that he had worked as an electrician after service, and was now retired.  The examiner noted that the claims file was reviewed.  

Puretone audiometry testing found as follows:

Hertz
500
1000
2000
3000
4000
Right ear
20
20
35
45
50
Left ear
20
25
60
60
70



The speech recognition scores were 96 percent for the right ear and 94 percent for the left ear.  The diagnosis was bilateral sensorineural hearing loss.  The examiner added that the Veteran "may have difficulty understanding conversational level speech, particularly in the presence of background noise.  The VA examiner stated hearing loss and tinnitus were less likely as not (less than 50/50 probability) caused by or a result of exposure to acoustic trauma during active duty service.  

According to the VA examiner, the Veteran's hearing thresholds were within normal limits on separation from service, and were such that a significant shift in hearing due to noise exposure could not have occurred during service.  The VA examiner explained that there was no record of an audiometric threshold shift during active duty to support a nexus to service.  

Principles of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active air service or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active air service.  38 U.S.C.A. § 1131 (peacetime).

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004). 

In this case, several legal theories operate in conjunction with 38 U.S.C.A. § 1131 as implemented in 38 C.F.R. § 3.303 .





Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service. This may be accomplished by affirmatively showing inception or aggravation during service. 38C.F.R. § 3.303(a).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service. 38 C.F.R. § 3.303(d).

Where a Veteran, who served for ninety days on active duty, develops sensorineural hearing loss to a degree of 10 percent or more within one year from separation from service, service connection may be presumed to have been incurred in service even though there is no evidence of such disease during a period of active duty. 38U.S.C.A. § 1137; 38 C.F.R. §§ 3.307 and 3.309.

A hearing loss disability for the purpose of VA disability compensation is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.




The threshold for normal hearing is from 0 to 20 decibels, and a higher threshold level indicates some degree of hearing loss, but not a hearing loss disability under 38 C.F.R. § 3.385.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing as authority Current Medical Diagnosis and Treatment, 110-11 (Stephen A. Schroeder et al. eds. (1988)).
Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection. 38 U.S.C.A. § 1154(a). The record does not show and the Veteran does not assert that he was in combat, and the combat provisions of 38 U.S.C.A. § 1154(b) do not apply.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran. 38 U.S.C.A. § 5107(b).

Hearing Loss 

38 C.F.R. § 3.303(a) (Affirmatively Showing Inception in Service)

On the basis of the service treatment records alone, a hearing loss disability under 38 C.F.R. § 3.385 was not affirmatively shown to have been present during the period of active duty, that is, there is no objective evidence of a hearing loss disability during the period of active duty and service connection under 38 U.S.C.A. § 1131 and 38 C.F.R. § 3.303(a) is not established.






38 C.F.R. § 3.303(b) (Chronicity and Continuity of Symptomatology)

38 C.F.R. § 3.303(d) (First Diagnosed after Service)

38 C.F.R. §§ 3.307 and 3.309 
(Presumptive Service Connection for a Chronic Disease)

As there is no competent evidence either contemporaneous with service or after service that symptoms of hearing impairment were otherwise noted, that is, observed during service, the principles of service connection pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b)  do not apply.  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (continuity of symptomatology requires that the evidence either contemporaneous with service or otherwise show that a condition was observed, that is, noted, during service, but does not require that such observation be recorded during service).

As for service connection based on the initial documentation of a hearing loss disability after service under 38 C.F.R. § 3.303(d), after service, a hearing loss disability under 38 C.F.R. § 3.385 was first diagnosed in 2010 on a VA audiology examination. 

Although the Veteran is competent to describe symptoms of impaired hearing, a hearing loss disability under 38 C.F.R. § 3.385 is not a condition under case law  that has been found to be capable of lay observation, and the determination as to the presence of a hearing loss disability therefore is medical in nature, that is, not capable of lay observation, and competent medical evidence is needed to substantiate the claim.  See Savage at 498. 

Under certain circumstances, the Veteran as a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 


In this case, the diagnosis of a hearing loss disability under 38 C.F.R. § 3.385 is based on results of audiology testing and it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to make a diagnosis based on audiology testing. For this reason, a hearing loss disability under 38 C.F.R. § 3.385 is not a simple medical condition that the Veteran as a lay person is competent to identify.

Whereas here, the determinative question involves a medical diagnosis, not capable of lay observation or the claimed disability is not a simple medical condition, as here, competent medical evidence is required to substantiate the claim.

As there is no competent evidence of bilateral hearing loss disability before 2010 or diagnosis based on symptoms reported by the Veteran before 2010, the Board finds that a bilateral hearing loss disability under 38 C.F.R. § 3.385 was first diagnosed after service and was not present in service.

The remaining question is one of causation, that is, whether there is an association between the bilateral hearing loss disability under 38 C.F.R. § 3.385 and noise exposure in service.

To the extent the Veteran relates his current bilateral hearing loss disability to noise exposure in service, a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

In this case, the question of an association between noise exposure and the current bilateral hearing loss disability, which is not a simple medical condition, cannot be determined by the Veteran's own personal observation without having specialized education, training, or experience.  38 C.F.R. § 3.159. Therefore, the Veteran's statements are not competent evidence of favorable to the claim.





As the Board does not find the Veteran to be competent to establish a diagnosis or address medical causation on his claim of service connection for bilateral hearing loss, the determination of whether the Veteran's statements are credible is not reached. 

The competent evidence of record opposes the claim.  On VA examination in May 2010, the Veteran complained of difficulty hearing, mainly, in his left ear and of constant tinnitus for several years.  He gave a history of in-service noise exposure to tanks, mortars, and gunfire.  The VA examiner stated that hearing loss was less likely as not (less than 50/50 probability) caused by or a result of exposure to acoustic trauma during active duty service.  According to the VA examiner, the Veteran's hearing thresholds were within normal limits on separation from service, and were such that a significant shift in hearing due to noise exposure could not have occurred during service.  The VA examiner explained that there was no record of an audiometric threshold shift during active duty to support a nexus to service.

The Board finds that the opinion of the VA audiologist is persuasive evidence against the claim. 

As the first documentation of a bilateral hearing loss disability was shown in 2010  over 40  years after service, which is well beyond the one year period after discharge from service in 1962 for presumptive service connection for sensorineural hearing loss as a chronic disease, service connection under 38 U.S.C.A. § 1131 and 38 C.F.R. §§ 3.307  and 3.309 is not established. 

As the preponderance of the evidence is against the claim of service connection for a bilateral hearing loss disability under 38 C.F.R. § 3.385 for the reasons articulated, the benefit-of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b).






Tinnitus 

On the basis of the service treatment records alone, tinnitus was not affirmatively shown to be present in service, and service connection under 38 U.S.C.A. § 1131 and 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established. 

Unlike a hearing loss disability, tinnitus is a condition under case law where lay observation has been found to be competent to establish the presence of the disability.  Charles v. Principi, 16 Vet. App. 370 (2002) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law , lay observation is competent). 

The Veteran contends that he has tinnitus due to noise exposure in service. 

Although the Veteran is competent to declare that he has tinnitus, where, as here, the determinative issue involves a question of a medical nexus or medical causation, competent medical evidence is required to substantiate the claim unless the Veteran's lay opinion is found to be competent evidence. 

The Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

In this case as there are risk factors other than noise exposure in service for developing tinnitus, for example, post-service noise exposure, as identified on VA examination in May 2010, the question of causation is not a simple medical condition that the Veteran as a lay person is competent to offer an opinion on without having specialized education, training, or experience. 








And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the cause of tinnitus.  Here the Veteran's lay opinion on causation is not competent evidence, and the Veteran's opinion as the cause of tinnitus is not admissible as evidence. 

Although the Veteran is competent to relate contemporaneous medical diagnoses and symptoms that later support a diagnosis of by a medical professional, there is no contemporaneous medical diagnoses or later diagnosis of a medical professional that relates the Veteran's tinnitus to service. 

The competent medical evidence of record pertaining to the cause of tinnitus consists of the report of VA examination in May 2010.  The VA examiner, an audiologist, is qualified through education, training, or experience to offer a medical opinion, expressed that the Veteran's tinnitus was not likely related to military noise exposure. The VA audiologist explained that there was no threshold shift in service to support the claim of service connection for tinnitus.  

As the opinion of the VA examiner is against the claim, which is the only competent evidence on the material question of causation, and as the Board may consider only independent medical evidence to support its finding on the question of a medical nexus or medical causation, where the Veteran's lay opinion on medical causation is not competent evidence, the preponderance of the evidence is against the claim of service connection for tinnitus, considering continuity of symptomatology under 38 C.F.R. § 3.303(b) and of an initial diagnosis after service under 38 C.F.R. § 3.303(d), and the benefit-of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b). 

(The Order follows on the next page.).






ORDER

Service connection for a bilateral hearing loss disability is denied.

Service connection for tinnitus is denied.



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


